Exhibit 10.18

ARTHUR J. GALLAGHER & CO.

DEFERRED CASH PARTICIPATION PLAN

(amended and restated as of March 11, 2015)

Section 1. Purpose. The purpose of this Deferred Cash Participation Plan (the
“Plan”) is to encourage key employees of Arthur J. Gallagher & Co. (together
with its Affiliates, the “Company”) who contribute significantly to the future
business success of the Company to remain employed with the Company, to reward
such employees for their contributions and loyalty to the Company and to provide
for the continuity of management and leadership of the Company.

In the event that a Participant’s Annual Account is deemed invested in shares of
Common Stock, such shares of Common Stock will either be contributed to the
trustee of the Trust (as defined below) by the Company, in which case they will
be deemed to have been distributed under the Arthur J. Gallagher & Co. 2014
Long-Term Incentive Plan, as amended from time to time, or any successor plan
adopted by the Company and approved by its stockholders (the “LTIP”), and will
count against the limit on the number of shares of Common Stock available for
distribution thereunder, or such shares shall have been purchased by the trustee
of the Trust on the open market or in privately negotiated transactions, as a
result of an irrevocable election by the Participant, and shall not be deemed to
have been distributed under the LTIP.

Section 2. Definitions. For purposes of the Plan, unless otherwise clearly
apparent from the context, the following phrases or terms shall have the
following meanings:

(a) “Administrator” shall mean the Company’s Chief Executive Officer, General
Counsel or Chief Human Resources Officer.

(b) “Affiliate” shall mean any corporation, trade or business which is treated
as a single employer with the Company under Sections 414(b) or 414(c) of the
Code.

(c) “Annual Account” shall mean a hypothetical, bookkeeping account established
in the name of each Participant and maintained by the Company or its designated
agent or third-party administrator to reflect the Participant’s Annual
Discretionary Allocation for a year, as adjusted to reflect all applicable
earnings, other adjustments and any prior withdrawals and distributions.

(d) “Award Date” shall mean the date that an Annual Discretionary Allocation is
credited to a Participant’s Annual Account under Section 4(b), which, with
respect to an Annual Discretionary Allocation for a particular year, shall be no
earlier than April 1st of such year.

(e) “Annual Discretionary Allocation” shall mean the aggregate amount credited
by the Company to a Participant’s Annual Account in respect of a particular year
under Section 4(b).



--------------------------------------------------------------------------------

(f) “Annual Distribution Form” shall mean the written or electronic form
required by the Administrator to be executed by a Participant with respect to a
distribution election under Section 5 for a given year.

(g) “Award Notice” shall mean the forms, documents or materials concerning the
terms of any Annual Discretionary Allocation.

(h) “Change in Control” shall have the meaning given to such term under the
LTIP.

(i) “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and all regulations, interpretations and administrative
guidance issued thereunder.

(j) “Common Stock” shall mean shares of the Company’s common stock, par value
$1.00 per share.

(k) “Disabled” or “Disability” shall mean that a Participant is: (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company; or (iii) determined to be totally
disabled by the Social Security Administration.

(l) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time, and all regulations, interpretations and
administrative guidance issued thereunder.

(m) “Participant” shall mean any eligible employee: (i) who is in a
classification of employees designated by the Administrator to participate in
the Plan or who is otherwise selected by the Administrator to participate in the
Plan; (ii) who is credited with an Annual Discretionary Allocation; (iii) who
commences participation in the Plan, and (iv) whose participation in the Plan
has not terminated.

(n) “Section 409A” shall mean Section 409A of the Code, and the Treasury
Regulations promulgated and other official guidance issued thereunder.

(o) “Separation from Service” shall mean a “separation from service” as defined
under Section 409A, as determined in accordance with the Company’s Policy
Regarding Section 409A Compliance.

Section 3. Trust and Trust Funding.

(a) Trust. Subject to the limitations, if any, imposed under applicable law, the
Company may establish a trust to fund all or a portion of benefits under the
Plan (the “Trust”). The Trust is intended to be a “grantor trust” under the Code
and the establishment of the Trust or

 

2



--------------------------------------------------------------------------------

the utilization of the Trust for Plan benefits, as applicable, is not intended
to cause any Participant to realize current income on amounts contributed
thereto, and the Trust shall be so interpreted. Any such funds will be subject
to the claims of all bankruptcy or insolvency creditors of the Company as
provided in the Trust agreement. No Participant will have any vested interest or
secured or preferred position with respect to such funds or have any claims
against the Company hereunder except as a general creditor.

(b) Trust Funding. Prior to December 31 of each year, to the extent permissible
under Section 409A, the Company may contribute cash or shares of Common Stock to
the Trust, in an amount approved by the Administrator (such contribution, the
“Annual Funding”). Alternatively, the Company may contribute cash to the Trust
and instruct the trustee to acquire a specified number of shares or a specified
value of shares of Common Stock on the open market or in privately negotiated
transactions. The Company shall exercise all rights of ownership, including
voting control, of the Trust assets prior to distribution under the Plan.

(c) Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company,
the Participants and the creditors of the Company to the assets of the Trust.

Section 4. Annual Discretionary Allocations.

(a) Selection. For each year, the Administrator may select from the group of
management or highly compensated employees, in its sole discretion, the
employees who shall be eligible to receive an Annual Discretionary Allocation in
respect of that year. The Administrator’s selection of an employee to receive an
Annual Discretionary Allocation in respect of a particular year will not entitle
that employee to receive an Annual Discretionary Allocation for any subsequent
year, unless the employee is again selected by the Administrator to receive an
Annual Discretionary Allocation for such subsequent year.

(b) Crediting. A Participant may be credited with one or more other Annual
Discretionary Allocations in respect of any year, expressed as either a flat
dollar amount or as a percentage of the Annual Funding, or any combination
thereof. A separate Annual Account shall be established and maintained for each
year. The Administrator shall have sole discretion to determine in respect of
each year and each Participant: (i) whether any Annual Discretionary Allocation
shall be made; (ii) the Participant(s) who shall be entitled to such Annual
Discretionary Allocation; (iii) the amount of such Annual Discretionary
Allocation; (iv) the Award Date(s) upon which any portion of such Annual
Discretionary Allocation shall be credited to each Participant’s Annual Account;
(v) the hypothetical investments that shall apply to such Annual Discretionary
Allocation; and (vi) any other terms and conditions applicable to such Annual
Discretionary Allocation.

(c) Vesting. Unless otherwise set forth in the applicable Award Notice, a
Participant shall become vested in his or her Annual Account upon the earliest
to occur of the following dates, provided that the Participant remains
continuously employed by the Company from the Award Date through each such date
(each, a “Vesting Date”):

 

3



--------------------------------------------------------------------------------

(i) (A) for Annual Accounts with an Award Date before March 11, 2015, the
April 30 following the 13-month anniversary of the Award Date, and (B) for
Annual Accounts with an Award Date on or after March 11, 2015, on the March 31
of the year that includes the five-year anniversary of the Award Date (e.g., for
an Annual Account with an Award Date of April 1, 2015, the Vesting Date would be
March 31, 2020);

(ii) the date of the Participant’s death; or

(iii) the date upon which the Company undergoes a Change in Control.

(d) Earnings. The Administrator shall establish from time to time the
hypothetical investment(s) made available under the Plan, which may include
investments in Common Stock, from time to time for purposes of valuing Annual
Accounts (each, an “Investment”). At any time, the Administrator may, in its
discretion, add one or more additional Investments under the Plan. In addition,
the Administrator, in its sole discretion, may discontinue any Investment at any
time, and provide for the portions of Participants’ Annual Accounts designated
to the discontinued Investment to be reallocated to another Investment. While a
Participant’s Account does not represent the Participant’s ownership of, or any
ownership interest in, any particular assets, the Participant’s Annual Accounts
shall be adjusted in accordance with the Investment(s), subject to the
conditions and procedures set forth herein or established by the Administrator
from time to time. Any notional cash earnings generated under an Investment
(such as interest and cash dividends and distributions) shall, at the
Administrator’s sole discretion, either be deemed to be reinvested in that
Investment or reinvested in one or more other Investment(s) designated by the
Administrator. All notional acquisitions and dispositions of Investments under a
Participant’s Annual Accounts shall be deemed to occur at such times as the
Administrator shall determine to be administratively feasible in its sole
discretion and the Participant’s Annual Accounts shall be adjusted accordingly.
In addition, a Participant’s Annual Accounts may be adjusted from time to time,
in accordance with procedures and practices established by the Administrator, in
its sole discretion, to reflect any notional transactional costs and other fees
and expenses relating to the deemed investment, disposition or carrying of any
Investment for the Participant’s Annual Accounts.

Section 5. Distributions.

(a) Initial Distribution Elections.

(i) General Rule. To the extent that the Administrator permits a Participant to
make a distribution election, not later than the April 30th immediately
following the Award Date, or such earlier date specified by the Administrator, a
Participant shall make a distribution election by executing an Annual
Distribution Form specifying both the Distribution Date and the Payment Form
(each, as defined below) for the Annual Discretionary Allocation granted on such
Award Date. The Participant may only change such time and form of payment of an
Annual Discretionary Allocation in compliance with Section 5(b).

(ii) Distribution Date. Subject to earlier distribution under Section 6, a
Participant shall elect to have their Annual Account be paid, or commence to be
paid, upon (the “Distribution Date”):

 

4



--------------------------------------------------------------------------------

(A) the six-month anniversary of the date on which such Participant undergoes a
Separation from Service with the Company; or

(B) a specified year no earlier than the calendar year that includes the Vesting
Date.

(iii) Payment Form. Subject to distribution in the form specified by Section 6,
a Participant shall elect to have their Annual Account be paid, or commence to
be paid, in the form of (the “Payment Form”):

(A) a lump-sum payment;

(B) five substantially equal annual installment payments commencing on the
Distribution Date, and due on the next four anniversaries of the Distribution
Date; or

(C) ten substantially equal annual installment payments commencing on the
Distribution Date, and due on the next nine anniversaries of the Distribution
Date.

(iv) Default Distribution Date and Payment Form. Unless otherwise set forth in
the applicable Award Notice, in the event that the Administrator does not permit
a Participant to make a distribution election, or an election by the Participant
pursuant to the terms of this Section 5 was not permitted under Section 409A, or
the Participant fails to make a distribution election within the permissible
period under the Plan and Section 409A, then the Participant’s Annual
Discretionary Allocation shall be deemed to have a Distribution Date of the
calendar year that includes the Vesting Date and a Payment Form of a lump sum.

(b) Subsequent Distribution Elections. To the extent that the Administrator
permits a Participant to make a distribution election and subject to any
restrictions that may be imposed by the Administrator, a Participant may change
his or her distribution election at any time, and from time to time; provided,
however, that:

(i) the election may not take effect until the first anniversary of the date on
which such election change is submitted to the Administrator on a form
prescribed by the Company or its designated agent or third-party administrator;

(ii) no such election shall be effective if the Participant is previously
scheduled to receive distributions under the Plan within one year following the
date on which such election change is submitted to the Administrator; and

(iii) such election provides for a Distribution Date that is at least five years
later than the previous Distribution Date, in accordance with Section 409A.

(c) Distribution Timing. In the event an Annual Discretionary Allocation is to
be distributed in a lump-sum payment, such payment shall be made by the end of
the calendar year in which the Distribution Date occurs, or, if later, the 15th
day of the third month following the Distribution Date. In the event an Annual
Discretionary Allocation is to be distributed in

 

5



--------------------------------------------------------------------------------

annual installment payments: the first such installment payment shall be made by
the end of the calendar year in which the Distribution Date occurs, or, if
later, the 15th day of the third month following the Distribution Date; and each
subsequent installment payment shall be made by the end of the calendar year in
which the appropriate anniversary of the Distribution Date occurs, or, if later,
the 15th day of the third month following the appropriate anniversary of the
Distribution Date. The amount of each installment payment shall be equal to the
value of the Participant’s Annual Account divided by the number of installments
remaining to be paid. Under no circumstances will the Participant be permitted
to directly or indirectly designate the year of payment. For an Annual
Discretionary Allocation with a Distribution Date of the calendar year that
includes the Vesting Date, payment shall not be made earlier than the Vesting
Date in such calendar year.

Notwithstanding anything to the contrary in Section 5(a) or Section 5(b), any
portion of an Annual Account that would be paid following the date that a
Participant attains age 75 (the “75th Birthday”) shall, subject to compliance
with the six-month delay in Section 11, be paid in the form of a lump-sum in the
month following the Participant’s 75th Birthday.

(d) Medium of Payment. Subject to the limitations, if any, imposed under
applicable law, the portion of each Annual Account, if any, that is deemed
invested in shares of Common Stock shall be distributed in shares of
unrestricted Common Stock, which may have been purchased by the trustee of the
Trust on the open market or in privately negotiated transactions, and all other
distributions under the Plan shall be paid in cash.

(e) Effect of Payment. The full payment of the applicable benefit under the
provisions of the Plan shall completely discharge all obligations to a
Participant under the Plan.

Section 6. Effects of Certain Events.

(a) Death. In the event a Participant dies before such Participant’s
distribution has begun or has been paid in full, any unpaid portion of such
Participant’s vested Annual Accounts under the Plan shall be paid to the
beneficiary designated by the Participant pursuant to Section 19, or if no
beneficiary has been designated, to the Participant’s estate. Such unpaid
portion shall be paid in a lump sum by the end of the calendar year in which the
Participant died or, if later, the 15th day of the third month following the
date of the Participant’s death. Under no circumstances will the beneficiary be
permitted to directly or indirectly designate the year of payment.

(b) Disability. In the event that a Participant becomes Disabled before such
Participant’s distribution has begun or has been paid in full, any unpaid
portion of such Participant’s vested Annual Accounts under the Plan shall be
paid to the Participant. Such unpaid portion shall be paid in a lump sum as soon
as administratively practicable following the six-month anniversary of the date
on which such Participant undergoes a Separation from Service with the Company,
but in no event later than 90 days thereafter.

(c) Change in Control. In the event of a Change in Control of the Company before
a Participant’s distribution has begun or has been paid in full, any unpaid
portion of a Participant’s vested Annual Accounts under the Plan shall be paid
to the Participant. Such unpaid portion shall be paid in a lump sum as soon as
administratively practicable following the occurrence of a Change in Control,
but in no event later than 90 days thereafter.

 

6



--------------------------------------------------------------------------------

Section 7. Forfeitures.

(a) Termination Prior to Vesting Date. In the event a Participant’s employment
with the Company terminates prior to such Participant’s Vesting Date, then the
Participant’s unvested Annual Accounts under the Plan shall be forfeited.

(b) Violation of Restrictive Covenants. In the event a Participant violates the
provisions of Section 8 prior to the Participant’s Distribution Date or the
date(s) any payment are due after a Participant’s Distribution Date, then the
unpaid portion of the Participant’s Annual Accounts under the Plan shall be
forfeited.

Section 8. Restrictive Covenants; Clawback.

(a) If, at any time before ten years after the final payment due to the
Participant under the Plan, the Participant, in the sole determination of the
management of the Company, engages in any activity in competition with any
activity of the Company, or inimical, contrary or harmful to the interests of
the Company, including, but not limited to: (1) conduct related to his or her
employment for which either criminal or civil penalties against him may be
sought, (2) violation of Company policies, including, without limitation, the
Company’s Global Standards of Business Conduct and Insider Trading Policy,
(3) directly or indirectly, soliciting, placing, accepting, aiding, counseling
or consulting in the renewal, discontinuance or replacement of any insurance or
reinsurance by, or handling self-insurance programs, insurance claims or other
insurance administrative functions (“insurance services”) for, any existing
Company account or any actively solicited prospective account of the Company for
which the Participant performed any of the foregoing functions during the
two-year period immediately preceding such termination or providing any employee
benefit brokerage, consulting, or administration services, in the areas of group
insurance, defined benefit and defined contribution pension plans, individual
life, disability and capital accumulation products, investment advisory services
and all other employee benefit areas (“benefit services”) the Company is
involved with, for any existing Company account or any actively solicited
prospective account of the Company for which the Participant performed any of
the foregoing functions during the two-year period immediately preceding such
termination or, if the Participant has not terminated employment, the date of
the prohibited activity (the term Company account as used in this Section shall
be construed broadly to include all users of insurance services or benefit
services including commercial and individual consumers, risk managers, carriers,
agents and other insurance intermediaries), (4) the rendering of services for
any organization which is competitive with the Company, (5) employing or
recruiting any current or former employee of the Company, (6) disclosing or
misusing any confidential information or material concerning the Company, or
(7) participating in a hostile takeover attempt of the Company, then the
Participant’s Annual Accounts shall be forfeited effective as of the date on
which the Participant enters into such activity, unless terminated sooner by
operation of another term or condition of the Plan, and any payments made from a
Participant’s Annual Accounts to such Participant from and after the
Distribution Date shall be repaid by the Participant to the Company. Such
repayment shall include interest measured from the first date the Participant
engaged in any of the prohibited activities set forth above at the highest rate
allowable under Delaware law.

 

7



--------------------------------------------------------------------------------

(b) By participating in the Plan, each Participant acknowledges that the
Participant’s engaging in activities and behavior in violation of Section 8(a)
above will result in a loss to the Company which cannot reasonably or adequately
be compensated in damages in an action at law, that a breach of Section 8(a)
will result in irreparable and continuing harm to the Company and that
therefore, in addition to and cumulative with any other remedy which the Company
may have at law or in equity, the Company shall be entitled to injunctive relief
for a breach of Section 8(a) by the Participant. By participating in the Plan
each Participant acknowledges and agrees that the requirement in Section 8(a)
above that Participant disgorge and pay over to the Company any payments
received from the Participant’s Annual Accounts by such Participant is not a
provision for liquidated damages. The Participant agrees to pay any and all
costs and expenses, including reasonable attorneys’ fees, incurred by the
Company in enforcing any breach of any covenant in the Plan.

(c) To the extent permitted by Section 409A, by participating in the Plan, each
Participant consents to deductions from any amounts the Company owes the
Participant from time to time (including amounts owed as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company) to the extent of the amounts the Participant
owes the Company under Section 8(a) above. Whether or not the Company elects to
make any set-off in whole or in part, if the Company does not recover by means
of setoff the full amount owed, calculated as set forth above, the Participant
agrees to pay immediately the unpaid balance to the Company.

Section 9. Adjustment of Shares. The number of shares of Common Stock allocated
to each Participant’s Annual Accounts shall be appropriately adjusted, in the
sole discretion of the Administrator, to reflect any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off or other similar change in
capitalization or event, and the reinvestment of cash dividends.

Section 10. Amendment or Termination of the Plan.

(a) Plan Amendment. The Company reserves the right to amend the Plan at any time
and for any reason, including such amendments as are necessary to comply with
the requirements of Section 409A, by action of the Administrator. The Company
also reserves the right to suspend the Plan at any time, for any given calendar
year or otherwise; provided, however, that in the event of a suspension of the
Plan, the Participants’ Annual Accounts shall remain payable in accordance with
the Participant’s payment elections and the terms of the Plan.

(b) Plan Termination. The Company has no obligation to maintain the Plan for any
length of time and may terminate the Plan at any time in a manner that complies
with the requirements of Section 409A. The Plan may be terminated, resulting in
an acceleration of the time and form of payment under the Plan only as permitted
by Treasury Regulation Section 1.409A-3(j)(4)(ix), which generally permits:

 

8



--------------------------------------------------------------------------------

(i) Change in Control Event. In the event of a Change in Control of the Company,
the Plan may be terminated and liquidated pursuant to irrevocable action taken
during the period commencing 30 days before and ending 12 months after the
Change in Control, but only if: (A) all arrangements sponsored by the Company
that would be aggregated with the Plan pursuant to Treasury Regulation
Section 1.409A-1(c) are terminated and liquidated with respect to every
participant who experienced such Change in Control; and (B) all amounts payable
under such single plan for such participants are paid within 12 months after the
irrevocable action is taken.

(ii) Liquidation and Dissolution of the Company. In the event of a complete
liquidation and dissolution of the Company, the Company shall terminate the Plan
within 12 months of the liquidation and dissolution of the Company and the value
of Participant’s Annual Accounts under the Plan shall be determined as of that
date and shall be distributed to the Participants or their beneficiaries;
provided, however, that the benefits payable under the Plan are included in the
gross income of the Participants or their beneficiaries in the latest of:
(A) the calendar year in which the Plan termination occurs; (B) the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture; or (C) the first calendar year in which the payment is
administratively practicable.

(iii) Discretionary Termination. The Company may, at its sole and absolute
discretion, determine to terminate the Plan, provided that: (A) the termination
does not occur proximate to a downturn in the financial health of the Company,
(B) all arrangements sponsored by the Company that would be aggregated with the
Plan pursuant to Treasury Regulation Section 1.409A-1(c) if the same Participant
participated in all of the arrangements are terminated; (C) no payments other
than the payments that would be payable under the terms of the arrangements if
the termination had not occurred are made within 12 months of the termination of
the arrangements; (D) all payments are made within 24 months of the termination
of the arrangements; and (E) the Company does not adopt a new arrangement that
would be aggregated with any terminated arrangement under Treasury Regulation
Section 1.409A-1(c) if the same Participant participated in both arrangements,
at any time within three years following the date of termination of the
arrangements.

(c) Other Permissible Accelerations.

(i) Section 409A Failure. An acceleration of the time of payment under the Plan
to a Participant shall be permitted at any time the Plan fails to meet the
requirements of Section 409A; provided, however, that the payment made based
upon the acceleration for the failure to meet the requirements of Section 409A
may not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Section 409A.

(ii) Event of Taxation. If, for any reason, all or any portion of a
Participant’s Annual Accounts under the Plan becomes taxable to the Participant
prior to receipt, a Participant may petition the Administrator before a Change
in Control, or the trustee after a Change in Control, for a distribution of the
state, local or foreign taxes owed on that portion of his or her benefit that
has become taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld, the Company shall, to the extent permissible under
Section 409A,

 

9



--------------------------------------------------------------------------------

distribute to the Participant immediately available funds in an amount equal to
the state, local and foreign taxes owed on the portion of the Participant’s
Annual Accounts that have become taxable. If the petition is granted, the tax
liability distribution shall be made within 90 days of the date that the
Participant’s Annual Accounts under the Plan became taxable. Such a distribution
shall affect and reduce the benefits to be paid to the Participant under the
Plan.

This Section shall be construed and administered in a manner consistent with
Section 409A and Treasury Regulation Section 1.409A-3(j)(4) or the corresponding
provision in future guidance issued by the Internal Revenue Service or the
Treasury.

Section 11. Compliance with Section 409A. It is intended that any amounts
payable under the Plan will comply with Section 409A so as not to subject any
Participant to the payment of any interest and tax penalty which may be imposed
under Section 409A, and the Plan shall be interpreted accordingly; provided,
however, that the Company shall not be responsible for any such interest and tax
penalties. To the extent permissible under Section 409A, the timing of the
payments or benefits hereunder may be modified to so comply with Section 409A.
Notwithstanding any Plan provision to the contrary, to the extent any
Participant is entitled to receive a payment under the Plan upon such
Participant’s Separation from Service, such payment shall be made on the date
that is six months after the date of such Separation from Service.

Section 12. Consent to Transfer Personal Data. By participating in the Plan, a
Participant voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this Section.
Participants are not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Participant’s ability to participate in the Plan. The Company holds certain
personal information about the Participant, that may include his or her name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in the Company, or details of
all awards under the Plan, for the purpose of managing and administering the
Plan (“Data”). The Company will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of
Participant’s participation in the Plan, and the Company may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Each Participant authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on the Participant’s behalf to a broker or
other third party with whom the Participant may elect to deposit any shares of
stock acquired pursuant to the Plan. A Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing consent may affect the
Participant’s ability to participate in the Plan.

Section 13. Administration. This Plan shall be administered by the
Administrator. The Administrator shall, subject to the terms of the Plan,
interpret the Plan and the application thereof, establish rules and regulations
it deems necessary or desirable for the administration of the Plan and may
impose, incidental to the grant of an award, conditions with respect to any

 

10



--------------------------------------------------------------------------------

award. All such interpretations, rules, regulations and conditions shall be
final, binding and conclusive. Subject to applicable law, the Administrator may
delegate some or all of its power and authority hereunder as the Administrator
deems appropriate. In the event that a Participant in the Plan is or becomes
subject to Section 16 of the Securities Exchange Act of 1934, as amended, then
all decisions relating to selection for participation in the Plan or decisions
concerning the timing or amount of an award to such an officer or other person
shall be made by the Compensation Committee of the Board of Directors of the
Company. The Administrator and any other executive officer to whom the
Administrator delegates any of its power and authority hereunder, shall not be
liable for any act, omission, interpretation, construction or determination made
in connection with the Plan in good faith, and the Administrator and any other
executive officer to whom the Administrator delegates any of its power and
authority hereunder shall be entitled to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including
attorneys’ fees) arising therefrom to the full extent permitted by law, except
as otherwise may be provided in the Company’s Certificate of Incorporation
and/or By-laws, and under any directors’ and officers’ liability insurance that
may be in effect from time to time.

Section 14. Non-Transferability of Annual Accounts. No Annual Account shall be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the preceding sentence, no Annual Account may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any such Account,
such Annual Account and all rights thereunder shall immediately become null and
void.

Section 15. Withholding. The Company shall have the right to withhold or require
payment by each Participant of any foreign, federal, state, local or other taxes
or social security liabilities which may be required to be withheld or paid in
connection with the vesting or distribution of such Participant’s Annual
Accounts.

Section 16. Restrictions on Shares. Each award made hereunder shall be subject
to the requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
pursuant to an award granted under the Plan, no shares shall be so delivered
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company may require that certificates evidencing
shares of Common Stock delivered pursuant to the Plan bear a legend indicating
that the sale, transfer or other disposition thereof by the holder is prohibited
except in compliance with the Securities Act of 1933, as amended, and the rules
and regulations thereunder.

Section 17. No Right of Participation or Employment. No person shall have any
right to participate in the Plan. Neither the Plan nor any award made hereunder
shall confer upon any person any right to continued employment by the Company or
affect in any manner the right of the Company to terminate the employment of any
person at any time without liability hereunder.

 

11



--------------------------------------------------------------------------------

Section 18. No Rights as Stockholder. No person shall have any right as a
stockholder of the Company with respect to any shares of Common Stock or other
equity security of the Company which is subject to the Plan unless and until
such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.

Section 19. Designation of Beneficiary. If permitted by the Company, a
Participant may file with the Company a written designation of one or more
persons as such Participant’s beneficiary or beneficiaries (both primary and
contingent) in the event of the Participant’s death. Each beneficiary
designation shall become effective only when filed in writing with the Company
during the Participant’s lifetime on a form prescribed by the Company or its
designated agent or third-party administrator. The spouse of a married
Participant domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing of a new
beneficiary designation shall cancel all previously filed beneficiary
designations.

Section 20. Governing Law. This Plan and all determinations made and actions
taken pursuant thereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

Section 21. Claims Procedure. The claims procedure of the Arthur J. Gallagher &
Co. Employees’ 401(k) Savings and Thrift Plan shall apply to the Plan.

Section 22. Electronic Documents Permitted. Subject to applicable law,
distribution election forms and other forms or documents may be in electronic
format or made available through means of online enrollment or other electronic
transmission.

Section 23. Status of Plan. The Plan is intended to be: (i) a plan that is not
qualified within the meaning of Section 401(a) of the Code and (ii) a plan that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. The Plan shall be administered and interpreted to the extent
possible in a manner consistent with that intent. All Annual Accounts and all
credits and other adjustments to such Annual Accounts shall be bookkeeping
entries only and shall be utilized solely as a device for the measurement and
determination of amounts to be paid under the Plan.

Section 24. Sub-plans. Without amending this Plan, the Administrator and/or the
Committee may establish one or more sub-plans and grant awards under such
sub-plans with terms and conditions different from those specified in this Plan
as may in their judgment be necessary or desirable (including, but not limited
to, the Vesting Dates, or terms and conditions necessary to comply with
provisions of laws in other countries or jurisdictions in which the Company
operates or has employees), but consistent with the purposes of this Plan;
provided, however, that such terms will comply with the requirements of
Section 409A if the Participant is subject to U.S. federal income taxation.

--------------------------------

 

12